Citation Nr: 9934446	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-05 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran, C.L., and C.B.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The veteran had active service from March 1952 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has not submitted evidence of hearing loss in 
service, and he has not submitted evidence of a nexus between 
his current hearing loss and active service.  

2.  The claim of service connection for a psychiatric 
disability is plausible.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The veteran's claim for entitlement to service connection 
for a psychiatric disability is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has developed hearing loss as a 
result of active service.  He states that he was exposed to 
gunfire on the firing range without hearing protection, and 
argues that this trauma was the cause of his current hearing 
loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  If an organic 
disease of the nervous system, including sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of hearing loss during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1998), which provides that service connection for impaired 
hearing shall not be established when hearing status meets 
pure tone and speech recognition criteria.  Hearing status 
will be considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The service medical records are negative for evidence of 
hearing loss.  The January 1954 discharge examination shows 
that the veteran's hearing was 15/15 for each ear for spoken 
and whispered voice.  

The initial post service evidence of hearing loss is 
contained in a November 1995 VA audiological evaluation.  The 
veteran complained of difficulty with his hearing since the 
Korean War.  The right ear had mild hearing loss from 250 to 
1000 Hertz, moderate to severe hearing loss from 1500 Hertz 
to 8000 Hertz, and fair word recognition.  The left ear had 
mild hearing loss at 250 to 1000 Hertz, moderate to severe 
hearing loss at 2000 Hertz to 8000 Hertz, and fair word 
recognition.  The impression was bilateral mild to severe 
sloping sensory hearing loss.  

At a May 1996 hearing at the RO before a hearing officer, the 
veteran testified that he had to qualify on the firing range 
during service, and that they were not given hearing 
protection.  He stated that people in service would sometimes 
have to yell at him to make themselves heard.  See 
Transcript.  

The veteran underwent a magnetic resonance imaging study 
(MRI) of his brain and auditory canals in August 1997.  The 
findings were of a normal internal auditory canal and 
cerebellopontine angle bilaterally, and a normal MRI of the 
brain.  

The veteran testified at a September 1998 hearing before the 
undersigned Board member.  He stated that he was not required 
to wear hearing protection in service.  He said that he 
reported hearing problems at discharge, but they were not 
addressed.  See Transcript. 

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection.  He states that he was exposed to gunfire on the 
firing range without the benefit of hearing protection.  
However, the service medical records are negative for 
evidence that this exposure resulted in hearing loss, and the 
discharge examination found that the veteran's hearing was 
normal.  The earliest medical evidence to contain a diagnosis 
of a hearing loss is dated November 1995, more than 40 years 
after the veteran's discharge from service.  This evidence 
did not contain a medical opinion relating the veteran's 
current hearing loss to active service, and there is no other 
medical evidence that establishes such a relationship.  The 
Board notes the veteran's sincere belief that the exposure to 
gunfire in service is the cause of his hearing loss, but the 
veteran is not a physician, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, without evidence of the veteran's hearing loss in 
service or of a nexus between his current hearing loss and 
active service, his claim is not well grounded.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran claims that current psychiatric disability is 
related to active duty.  Service medical records are negative 
for findings of psychiatric disability.  A November 1994 
private medical report reflects diagnoses of generalized 
anxiety disorder and a dysthymic disorder.  It was opined 
that the veteran exhibited "similar symptom patterns" at 
times during service, suggesting that current psychiatric 
disability could be related to active duty.  The veteran has 
claimed psychiatric problems in service and there are current 
diagnoses of psychiatric disability.  The Board finds the 
claim of service connection for psychiatric disability to be 
well grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).


ORDER

Entitlement to service connection for hearing loss is denied.  

The claim of service connection for a psychiatric disability 
is well grounded.  


REMAND

The issue of entitlement to service connection for a 
psychiatric disability was previously before the Board in 
January 1999.  The case was remanded for additional 
development, to include a VA psychiatric examination.  A 
review of the record indicates that the veteran has not been 
afforded the requested VA psychiatric examination.  

The United States Court of Veterans Appeals has held that a 
remand by the Board confers on a veteran the right to VA 
compliance with the remand order, and imposes on the 
Secretary a concomitant duty to ensure compliance with the 
terms of such an order.  Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, in light of this decision, the Board 
finds that it must remand this case for the following action: 

1.  The RO should afford the veteran a 
VA psychiatric examination.  The claims 
folder and a copy of this remand should 
be made available to and reviewed by the 
examiner prior to the examination.  The 
examination should include any tests or 
studies necessary for an accurate 
assessment.  The examiner should opine 
whether any psychiatric disability found 
is etiologically related to service and 
reconcile any opinion with the November 
1994 report by Dr. Golden.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals







